Title: To George Washington from Major General John Sullivan, 2 March 1778
From: Sullivan, John
To: Washington, George

 

May it please your Excy
Camp Valley Forge 2d March 1778

I Remember to have Troubled yr Excy Last Summer with Solicitations in favor of Capt. Sullivan begging your Excys influence in his behalf with Congress—at white Marsh I was informed by General Knox & by the Commissary of prisoners that Capt. Bliss was paid off that if my Brother would Come to Camp there would be no Difficulty in his receiving his money—I wrote him & he has at a most amazing Expence Come to Camp, & finds himself Disappointed I know Capt. Bliss is in the Line of the Army & I as well know General Knox informed me that he Entered him at whitemarsh as a Captain in the Artillery The preference given to Capt. Bliss gives me much pain—if it was to be given to him who Deserved it most by his Conduct in the field Colo. Sherburne would readily inform yr Excy to which of them it was Due—I have petitioned Congress Several times in behalf of my Brother & I can See no Reason why he Should be more unfortunate than others but because I Commenced advocate for him, Congress are most industriously Striving to Disgust & Even to Ruin those who have done most for them. I beg to know from yr Excy if any thing can possibly be Done for him, that I may Direct him how to proceed. I have the Honor to be with much Respect Your Excellenceys most obedt Servt

Jno. Sullivan


P.S. whatever may be the fate of my Brother I am bound to Acknowledge your Excellys goodness in doing all that Lay in your power to Serve him—The Distinction made between him & Capt. Bliss owing to General Knoxs friendship for Bliss is rather unfortunate as my Brother So Sensibly Feels it.
I think the Conduct of Congress with Respect to those Hostages would Disgrace a Senate of Barbarians—I am Determined to Lay a State of the Case with my own Comments before the world They in the first place Disapproved the Treaty because Genl Arnold (as they said) had no Right to make it: yet they not only Continue him in Command but have promoted him most other States hav⟨e had⟩ modesty Enough to Cover their Breach of faith ⟨by⟩ ⟨B⟩reaking the Commanding officer—by ⟨the⟩ Resolves of Congress the Case stands thus The Hostages are never to be Redeemed They are never to be promoted or Considered in the Line of the Army & unless the Savages of America or of Britain will Send for them and put them once more in Torment they are to Draw neither pay or Rations—but Should they again be Thrown into Those Dungeons they once experienced they will as a recompense allow them Common wages provided the Savages Continue their Cruelty.

I feel too warm to Say more upon the Subject—This will be Accompanied by another Letter the principal prayer of which I hope may be granted for more Reasons than I have there Set Down indeed I have many weighty Reasons for wishing to Quit the Service. I am Yr Excys most obedt Servt


Jno. Sullivan
